465 F.2d 889
5 Fair Empl. Prac. Cas. (BNA) 97, 5 Empl. Prac. Dec. P 8043Kenneth SUEL, Plaintiff-Appellant,v.Jack ADDINGTON et al., Defendants-Appellees.
No. 71-2379.
United States Court of Appeals,
Ninth Circuit.
Sept. 26, 1972.Rehearing Denied Nov. 6, 1972.

On appeal from the United States District Court for the District of Alaska; Raymond E. Plummer, Chief Judge.
M. Ashley Dickerson (argued), Anchorage, Alaska, for plaintiff-appellant.
B. Richard Edwards, Asst. Atty. Gen.  (argued), John E. Havelock, Atty. Gen., Anchorage, Alaska, for defendants-appellees.
Before MERRILL, DUNIWAY and TRASK, Circuit Judges.
PER CURIAM:


1
Contending that his employment by the State of Alaska was terminated as the result of a conspiracy founded upon racial discrimination, appellant has brought suit against the alleged conspirators under the Civil Rights Act, 42 U.S.C. Sec. 1981 et seq. The District Court found that appellant had failed to prove that his discharge was due to racial discrimination.  The findings were not clearly erroneous.


2
The District Court further found that appellant's claims were frivolous and that his counsel had so vexatiously multiplied proceedings as to increase costs.  It held appellees entitled to costs under 28 U.S.C. Sec. 1927 in the sum of $100.  Upon this record this did not constitute abuse of discretion.


3
Judgment affirmed.